Smith, J.
(dissenting).
I am of the opinion that this contract, and the acts of the parties under it, constitute an attempt on the part of appellant to monopolize the long-distance telephone business in .Oxford and its vicinity within the meaning of subsection “k,” chapter 119, Laws of 1908.
I doubt the validity of this contract at common law; but conceding that it was valid at common law and conceding, as the fact is, that there was no competition between the parties to this contract at the time it was entered into, the result, in my judgment, must be the same. *121The effect of this contract was to remove, or to put it in the power of appellant to remove, at least one of its possible competitors, the local telephone company, to prevent the local company from doing business with any one desiring to compete with appellant, and to practically prohibit all of the subscribers of the local company, as long as it operated the only exchange in the town of Oxford, from using the long-distance telephone facilities which might be offered to them by any possible competitor of appellant. That the monopoly may not have-been complete does not negative the fact that appellant attempted to make it so. An attempt is simply an intent to do a thing, coupled with an act which falls short of the thing intended. That appellant may have had the right to purchase the exchange and equipments of the local company as to which I express no opinion is immaterial. By merely purchasing the exchange and equipments appellant would not thereby have deprived any one of the right to deal with other persons who might desire to compete with it. But had it gone further, and, after purchasing the exchange, required its subscribers to agree to use only its telephones, it would then have monopolized, or at least attempted to monopolize, the telephone business in that community. The mere furnishing of telephone facilities to a community does, not, of course, constitute an attempt to monopolize the telephone business, but such an attempt is committed when, in addition to furnishing telephone facilities, an attempt is made to prevent the citizens of a community by contract or otherwise from dealing with possible competitors of the persons furnishing such facilities.